Case 2:20-cv-00380-JRG Document 110 Filed 06/11/21 Page 1 of 2 PageID #: 2680




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


ERICSSON INC.,                                     §
TELEFONAKTIEBOLAGET LM                             §
ERICSSON,                                          §
                                                   §
               Plaintiffs,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00380-JRG
                                                   §
SAMSUNG ELECTRONICS CO., LTD.,                     §
SAMSUNG ELECTRONICS AMERICA,                       §
INC., SAMSUNG RESEARCH AMERICA,                    §
                                                   §
               Defendants.                         §

                                            ORDER
       Before the Court is the Joint Motion to Dismiss Pursuant to Rule 41(a)(2) (the “Motion”)

(Dkt. No. 109). In the Motion, Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM Ericsson

(collectively, “Ericsson”) and Defendants Samsung Electronics Co., LTD., Samsung Electronics

America, Inc., and Samsung Research America (collectively, “Samsung”) notify the Court,

pursuant to Federal Rule of Civil Procedure 41(a)(2), that Samsung and Ericsson agree to the

dismissal with prejudice of all of Ericsson’s patent infringement claims, to the dismissal with

prejudice of all of Samsung’s patent infringement counterclaims, and to the dismissal without

prejudice of all other claims and counterclaims.

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

Accordingly, all of Ericsson’s patent infringement claims and all of Samsung’s patent infringement

counterclaims in the above-captioned matter are DISMISSED WITH PREJUDICE. All other

claims and counterclaims in the above-captioned matter are DISMISSED WITHOUT

PREJUDICE. All other pending motions in the above-captioned matter are hereby DENIED AS
Case 2:20-cv-00380-JRG Document 110 Filed 06/11/21 Page 2 of 2 PageID #: 2681




MOOT. Each party is to bear its own costs and expenses relating to this litigation (including

attorneys’ and expert fees and expenses). The Clerk of Court is directed to CLOSE the above-

captioned action.

      So ORDERED and SIGNED this 11th day of June, 2021.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
